Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Michalski (6,837,135), who shows a cutter having all of the recited limitations as follows;
a shaft (31) having a non-circular outer cross-section (see figure 1); 
a transmission ring (30, etc.) slidably arranged on the shaft; 
the transmission ring having a circular outer cross-section (it connects to a drive belt as in line 60, column 3, and thus is circular) and surrounding the shaft such that the transmission ring is rotationally locked to the shaft to transmit rotation of the shaft (see figure 1); and 
a cutter module (12, etc.) mounted on the transmission ring; wherein the cutter module comprises a movable cutting blade (13) and a transmission group (aforementioned belt drive) to transmit rotation of the transmission ring to rotate the cutting blade.
With respect to claim 2, see lines 40-42 of column 3.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,13,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz Ananos (WO2017/188937) in view of Michalski (6,837,135).
Sanz Ananos shows a cutter arrangement, the cutter arrangement having most of the recited limitations as follows;
a shaft (208) 


a cutter module (200, figure 2A) 
	As seen in strikethrough above, Sanz Ananos does not have a circular transmission ring and the shaft is not non-circular.  Examiner takes Official Notice that such is well known on laterally shiftable cutter modules.  An example of this is Michalski (30 and 31).  Additional examples can be provided if challenged, as this is common.
	It would have been obvious to one of ordinary skill to have modified Sanz Ananos by providing his cutter module with a circular transmission ring (and drive belt) and to make the shaft non-circular, as is well known and taught by Michalski as discussed in the 102 rejection above, since it is known for the same purpose, and since it decreases the chance of slipping between the shaft and the transmission.
	With regard to claim 2, note that Sanz Ananos has multiple cutter modules on the shaft.
	In regard to claim 13, see Sanz Ananos’s lock wheel 216 and associated gear, as discussed in the portion of paragraph 0023 at the top of page 8, and note how the cutter module, as a whole, rotates as it transitions from figure 2B to figure 2D along arrow 219.
	With respect to claims 16 and 17, Sanz Ananos has the recited driven secondary blade (212).

Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new art to Michalski addresses the added limitations of the non-circular shaft and circular transmission ring.  
Applicant’s amendments have overcome the rejection under 35 USC 112b.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724